DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane Jensen on 3/2/2022.

The application has been amended as follows: move the limitations of claim 22 into claim 21, cancel claim 22, and re-write claims 25 and 26 into independent form.

21. A liquid ejecting head comprising: 
a flow path forming substrate, in which a pressure generating chamber which communicates with a nozzle which ejects a liquid, is formed by a partitioning wall; and 
a piezoelectric actuator in which a first electrode, a piezoelectric layer, and a second electrode are laminated; and 

the piezoelectric layer includes an active portion which is interposed between the first electrode and the second electrode in a lamination direction, and 
wherein when viewed in plan view from the lamination direction, the active portion overlaps at least a portion of the edges of each side of the first opening, and 
wherein when viewed in plan view from the lamination direction, the first electrode is not disposed in at least a portion of the first opening, [[and]] 
wherein when viewed in plan view from the lamination direction, the first opening and the second opening form a parallelogram which has acute angle corners; and 
wherein the second opening is larger than the first opening.

22.  Canceled.

25.  A liquid ejecting head comprising: 
a flow path forming substrate, in which a pressure generating chamber which communicates with a nozzle which ejects a liquid, is formed by a partitioning wall; and 
a piezoelectric actuator in which a first electrode, a piezoelectric layer, and a second electrode are laminated; and 
the pressure generating chamber including a first opening which is disposed on the piezoelectric actuator side, and a second opening which is disposed on the opposite side of the piezoelectric actuator side; and 
the piezoelectric layer includes an active portion which is interposed between the first electrode and the second electrode in a lamination direction, and 
wherein when viewed in plan view from the lamination direction, the active portion overlaps at least a portion of the edges of each side of the first opening, and 
wherein when viewed in plan view from the lamination direction, the first electrode is not disposed in at least a portion of the first opening, [[and]] 
wherein when viewed in plan view from the lamination direction, the first opening and the second opening form a parallelogram which has acute angle corners, and 
wherein when viewed in plan view from the lamination direction, the first opening and the second opening are disposed such that the acute angle corners of the first opening and the acute angle corners of the second opening are reversed.

26.  A liquid ejecting head comprising: 
a flow path forming substrate, in which a pressure generating chamber which communicates with a nozzle which ejects a liquid, is formed by a partitioning wall; and 
a piezoelectric actuator in which a first electrode, a piezoelectric layer, and a second electrode are laminated; and 
the pressure generating chamber including a first opening which is disposed on the piezoelectric actuator side, and a second opening which is disposed on the opposite side of the piezoelectric actuator side; and 
the piezoelectric layer includes an active portion which is interposed between the first electrode and the second electrode in a lamination direction, and 
wherein when viewed in plan view from the lamination direction, the active portion overlaps at least a portion of the edges of each side of the first opening, and 
wherein when viewed in plan view from the lamination direction, the first electrode is not disposed in at least a portion of the first opening, [[and]] 
wherein when viewed in plan view from the lamination direction, the first opening and the second opening form a parallelogram which has acute angle corners,  
wherein the first electrode, the piezoelectric layer, and the second electrode are laminated in this order from the pressure generating chamber side on the edges of the first opening, and 
wherein the edges of the first opening include a first edge and a second edge which are parallel to each other, and 
wherein when viewed in plan view from the lamination direction, the second electrode extends from the first edge to the second edge.

Allowable Subject Matter
Claims 21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 21 is the inclusion of “wherein the second opening is larger than the first opening
Regarding claims 23-24 and 27-28, for the same reason as discussed above for parent independent claim 21, dependent claims 23-24 and 27-28 also contain(s) allowable subject matter.
The reason for allowance of claim 25 is the inclusion of “wherein when viewed in plan view from the lamination direction, the first opening and the second opening are disposed such that the acute angle corners of the first opening and the acute angle corners of the second opening are reversed”.  The foregoing limitation(s), when combined with the other limitations of claim 25, has(have) not been taught, found, or suggested by the cited art.
The reason for allowance of claim 26 is the inclusion of “wherein the first electrode, the piezoelectric layer, and the second electrode are laminated in this order from the pressure generating chamber side on the edges of the first opening, and wherein the edges of the first opening include a first edge and a second edge which are parallel to each other, and wherein when viewed in plan view from the lamination direction, the second electrode extends from the first edge to the second edge”.  The foregoing limitation(s), when combined with the other limitations of claim 26, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Nakayama (US 2011/0007114 A1)
Discloses a piezoelectric actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 2, 2022